Dear Examiner:


       Based on a careful review of the Notification of First Office Action, the applicant has
amended the claims. A response to the notification is provided below in conjunction with the
amended patent application document.


Description of the amendments


1. Amendment to claim 1
       “Adding an additive material to said magnesium or magnesium alloy while said
magnesium or magnesium alloy is above said solidus temperature of magnesium or magnesium
alloy to form a mixture …” recited in claim 1 is amended to “adding an additive material to said
magnesium or magnesium alloy while said magnesium or magnesium alloy is above said solidus
temperature of magnesium or magnesium alloy and lower than the melting point temperature of
said additive material to form a mixture ….”


       The above amendment is based on the disclosures in the description, from line 3 from the
bottom to line 7 from the bottom of paragraph [0006].


2. Amendment to claim 22
       The following limiting technical feature has been added to claim 22: “adding an additive
material to said magnesium or magnesium alloy while said magnesium or magnesium alloy is
above said solidus temperature of magnesium or magnesium alloy and lower than the melting
point temperature of said additive material ….”


       The above amendment is based on the disclosures in the description, paragraphs [0006],
[0007] and [0014].


       Please refer to the replacement sheet of the claims for specific amendments.


Remarks
1. With regard to the deficiency that claims 1 to 21 do not involve an inventive step under
Chinese Patent Law, Article 22, paragraph 3


       In the Notification of First Office Action, the Examiner states as follows:
       “When comparing the technical solution set forth in this claim (claim 1 of the present
application) with the technical contents disclosed in comparison reference 1, the distinguishing
technical feature is: that this claim defines dispersing said additive material while said
magnesium or magnesium alloy is above said solidus temperature of magnesium or magnesium
alloy. On the basis of the distinguishing technical feature identified above, it can be known that
the technical problem to be solved in practice by the present invention with respect to
comparison reference 1 is how to homogenize the alloy liquid.”


       For this issue, the applicant holds as follows: the purpose of adding and dispersing the
additive material while the magnesium or magnesium alloy is above the solidus temperature of
magnesium or magnesium alloy is not merely to homogenize the alloy liquid as mentioned by
the Examiner; more importantly, after being added to the molten magnesium alloy, the additive
material does not melt, and in this way, when the molten magnesium alloy and the unmelted
additive material in the molten magnesium alloy are cooled, the unmelted additive material can
be accumulated in the intermediate metal phase with the electrochemical activity.


       To further clarify this limiting feature and the effects thereof, the applicant has amended
claim 1, which further recites “adding an additive material to said magnesium or magnesium
alloy while said magnesium or magnesium alloy is above said solidus temperature of magnesium
or magnesium alloy and lower than the melting point temperature of said additive material to
form a mixture …” The foregoing limiting technical feature is not disclosed by comparison
reference 1. Moreover, it has been disclosed in the description of the present application,
paragraphs [0006] and [0007] as follows: “during the process of mixing the one or more
additives in the molten magnesium or magnesium alloy, the one or more additives are typically
not caused to fully melt in the molten magnesium or magnesium alloy … the never melted
particles and/or the newly formed secondary metallic alloys are referred to as in situ particle
formation in the molten magnesium composite. Such a process can be used to achieve a specific
galvanic corrosion rate in the entire magnesium composite and/or along the grain boundaries of
the magnesium composite.
       “… The invention adopts a feature that is usually a negative in traditional casting
practices wherein a particle is formed during the melt processing that corrodes the alloy when
exposed to conductive fluids and is imbedded in eutectic phases, the grain boundaries, and/or
even within grains with precipitation hardening. This feature results in the ability to control
where the galvanically-active phases are located in the final casting, as well as the surface area
ratio of the in situ phase to the matrix phase, which enables the use of lower cathode phase
loadings as compared to a powder metallurgical or alloyed composite to achieve the same
dissolution rates.”


       As mentioned above, in view of the prior art, the amended claim 1 has a prominent
substantive feature and notable progress, and thus involves an inventive step under Chinese
Patent Law, Article 22, paragraph 3.


       For the same reason, claim 1’s dependent claims 2 to 21 also involve an inventive step
under Chinese Patent Law, Article 22, paragraph 3.


2. With regard to the deficiencies that claims 22 to 30 are not novel under Chinese Patent Law,
Article 22, paragraph 2; claims 23 to 26, 28, 29 and 31 to 40 do not involve an inventive step
under Chinese Patent Law, Article 22, paragraph 3


       The applicant has amended claim 22, which further recites “adding an additive material
to said magnesium or magnesium alloy while said magnesium or magnesium alloy is above said
solidus temperature of magnesium or magnesium alloy and lower than the melting point
temperature of said additive material.” The foregoing limiting technical feature is not disclosed
by comparison reference 1. As a result, in view of comparison reference 1, the amended claim 22
is novel under Chinese Patent Law, Article 22, paragraph 2. For the same reason, its dependent
claims 23 to 40 are also novel under Chinese Patent Law, Article 22, paragraph 2.
       Moreover, with the adoption of the above technical feature, in addition to the advantages
mentioned in section “1.” of this paper, a variety of other advantages can also be achieved. For
example, the composite material of the present application can dissolve in a 3% KCl solution at
90°C at a dissolution rate of as high as 325 mg/cm2-h (see Example 1 in the description of the
present application, etc.), which is significantly higher than the corresponding dissolution rate
disclosed in comparison reference 1 (not higher than 74 mg/cm2-h). Hence, in view of
comparison reference 1, the amended claim 22 has a prominent substantive feature and notable
progress, and thus involves an inventive step under Chinese Patent Law, Article 22, paragraph 3.
For the same reason, its dependent claims 23 to 40 also involve an inventive step under Chinese
Patent Law, Article 22, paragraph 3.


       The applicant sincerely hopes that the above amendments and remarks can overcome the
deficiencies pointed out by the Examiner, and the explanation provided above can clarify the
questions raised by the Examiner. If there are any further issues or questions, please let the
applicant know, and offer the applicant the opportunity to make further amendments or
supplemental remarks. The applicant is willing to actively cooperate with the Examiner to
expedite the prosecution of the present application, such that the present application can be
allowed as soon as possible. If necessary, the Examiner may contact the agent WEN Jian by
calling 021-64853500 (ext. 2323). The telephone number of the Beijing office of our firm is 010-
64401372, which is provided here so that the applicant can reply in time.


       Finally, the applicant wishes to express high respect and heartfelt thanks to the Examiner
for his or her detailed examination.
                        TRANSLATION DECLARATION

      I, Samuel Goldfarb, Project Manager for Morningside IP, hereby declare that

the attached translation is, to the best of my knowledge and belief, a true and accurate

translation from Chinese to English of the document received by this office and

designated as OA1 over XIAO.

      I further declare that all statements made herein of my own knowledge are

true and that all statements made on information and belief are believed to be true,

and further that these statements are made with the knowledge that false and willful

statements and the like so made are punishable by fine or imprisonment, or both,

under Section 1001 of Title 18 of the United States Code, and that such willful false

statements and the like may jeopardize the validity of the submission.



Date: July 2, 2020
                                 Samuel Goldfarb
